Citation Nr: 1409961	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-07 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a lung disability, to include as due to in-service asbestos exposure


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1952 to August 1957, and from January 1958 to January 1966.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

A hearing was held before the undersigned in September 2012, and a transcript of that hearing is of record.  In October 2012, the Board remanded the Veteran's lung disability claim for additional evidentiary development.  After such was achieved, the agency of original jurisdiction (AOJ) returned the Veteran's claims file to the Board for further appellate review.  

Of note, in its October 2012 decision, the Board also remanded the Veteran's service-connection claim for a skin disorder so that the AOJ could issue a Statement of the Case (SOC).  The AOJ issued the SOC in April 2013, and afforded the Veteran an opportunity to perfect an appeal of that issue.  He did not do so.  As such, the Veteran's service-connection claim for a skin disorder is not in appellate status, and will be discussed no further herein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran contends that he has a current lung disability that is related to in-service exposure to asbestos.  He has competently and credibly reported that his in-service duties as a jet engine mechanic involved working on airplane brakes, which included using an air hose to blow out brakes that sent clouds of dust and asbestos into the air.  He testified that he did not wear respiratory protection when performing these duties, and regularly breathed in the dust.  At this time, the Board finds no reason to doubt that the Veteran was indeed exposed to asbestos during his periods of active duty service as he so describes.

The medical evidence of record includes a May 8, 1981 radiology report from Dr. S.S., who at the time identified scattered nodular densities in the Veteran's right and left lower lung fields, most of which appeared noncalcified and "may well be parenchymal and [a] reaction to prior asbestos exposure and/or prior inflammatory change or combination of the two."  Dr. S.S. also identified linear fibrosis in the right middle lobe with a lower than usual right hilum that suggested "prior right middle lobar atelectatic changes, possible loss of volume, which should be clinically correlated."  Finally, Dr. S.S. also observed bilateral lateral pleural thickening "compatible with reaction to prior asbestos exposure."  Subsequently, in September 1988, the Veteran underwent pulmonary function testing which revealed a mild obstructive defect, and probable asbestosis.  He was specifically diagnosed with asbestosis in June 1989.  See the Veteran's September 30, 1988 and June 5, 1989 reports from Dr. L.  
  
In April 2008, the Veteran filed his service-connection claim for a lung disability.  At his February 2009 VA examination, the Veteran reported that he noticed significant shortness of breath with exertion since the 1990s with some increase since 2000, and now gets tired with any significant walking of over 100 yards.  He also reported that he doesn't smoke, and only smoked briefly in 1959.  Upon examination of the Veteran, but prior to reviewing the Veteran's x-rays, the VA examiner stated that the Veteran's symptoms were "consistent with pulmonary asbestosis from exposure in the 1950s and 1960s."  However, after reviewing x-rays and CT scans of the Veteran's chest, the examiner changed his assessment, stating that he observed no evidence of asbestos exposure, only evidence of an old granulomatous disease, probably histoplasmosis.  The examiner noted that the Veteran has current restrictive impairment of his lung function, but concluded that it was "less likely as not this Veteran's pulmonary difficulty with suggestive shortness of breath is due to asbestosis."  
Significantly, in an October 2013 addendum opinion, a different VA physician could not determine whether the Veteran's mild restrictive spirometry patterns and shortness of breath identified by the February 2009 VA examiner were reflective of any current lung disability, whether asbestos-related or not, without resorting to speculation.  Without confirming whether a current lung disability even exists, the physician nonetheless concluded that no lung disability could be related to any incident in service, to include in-service asbestos exposure.  

The medical evidence described above does not adequately address the key questions at issue in this case-namely, whether the Veteran has a current lung disability, and if so whether such disability or disabilities are as likely as not related to in-service asbestos exposure.  On the one hand, it appears that physicians in the 1980s clearly found evidence of asbestos-related lung disease after testing and imaging of the Veteran's respiratory system.  More recently however, although the Veteran exhibits symptoms of restrictive impairment and shortness of breath, VA physicians have been unable to identify the presence of any lung disability, let alone one related to asbestos exposure.  Crucially, no VA physician has sufficiently reconciled the Veteran's current disability picture (or lack thereof) with his prior history of nodular densities, fibrosis, pleural thickening, and asbestosis diagnoses.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Schedule the Veteran for a VA examination with an appropriately qualified clinician for the purposes of assessing the current nature and etiology of his claimed lung disability or disabilities.  The entire claims file, to include a copy of this remand, should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  

After performing all clinically indicated diagnostic testing, the clinician should answer the questions listed below.  In answering these questions, the clinician should assume as true that the Veteran was exposed to asbestos during service in performance of his duties as a jet engine mechanic, specifically while working with airplane brakes.

a.) Does the Veteran currently have a lung disability, 
or suffer residuals of a now-resolved lung disability, to include asbestosis and/or asbestos-related lung disease?  The clinician should include in his or her analysis commentary on the Veteran's current symptoms of restrictive impairment of lung functioning and shortness of breath, as well as the Veteran's prior diagnoses of asbestosis.  If no lung disability or disability residual currently exists, the clinician should fully explain why this is the case.

b.) If a lung disability or disability residual currently 
exists, is it at least as likely as not (50 percent or greater probability) that such disability was caused by, or is otherwise related to any incident of military service, to include his conceded in-service exposure to asbestos?  
	
A report of examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the clinician cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



